Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 4/16/2021. 
Claims 1-39 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 4/16/2021 are noted.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-12, 16-20, 31 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170336941 “META” in view of US 2018/0059777 “GOOGLE”. 
As to Claim 1, META teaches a system configured to provide a mobile computing platform as a physical interface for an interactive space, the system comprising: a device configured to be worn on a head of a user (display system 106 (head worn) in Figure 2; display system 106 may include Head Mounted Display “HMD” system 1700; paragraph (0035), [0076}); one or more image-forming components held by the device (HMD includes a visor 1701 attached to a housing 1702; visor 1701 may include image combiner; paragraph [0170]), the one or more image forming components being configured to generate light rays to form images of virtual content, the one or more image-forming components being configured to present the images to the user (visor 1701 may reflect an image from an image source 1720 to the eyes of the user, create a synthetic image in the field of view of the user; paragraph [0170]) and superimpose the images over views of a real-world environment to create an interactive space such that the virtual content is perceived to be present in the real-world environment (coating is partially reflective allowing light to pass through the visor to the viewer and thus create a synthetic image (virtual content) in the field of view of the user overlaid on the user's environment; virtual environment may facilitate interactions with virtual objects; paragraph [0039], [0170));
META teaches the virtual content including one or more virtual objects (display a three-dimensional representation of the 3D representation of the virtual object in the three-dimensional virtual environment; paragraph [0005)); one or more physical processors configured by machine-readable instructions to: establish a connection between the device and a mobile computing platform that is separate and distinct from the device (control device 102 (mobile computing platform) and the display system 106 (device) may be coupled to one another through the computer-readable medium 108; device 102 is decoupled from display 106 in Figures 2, 3D; paragraph [0035]), wherein user interactions with the mobile computing platform facilitate user interactions with the virtual content in the interactive space (facilitate interactions between a user of the control device 102 and a three-dimensional virtual environment displayed by the display system 106; paragraph [0047]); 
META teaches obtain user input information, the user input information conveying user entry and/or selection of one or more input elements of the mobile computing platform (graphical interface 112 may include hardware configured to display graphical information to a user and to receive input from the user; paragraph [0043)), the user entry and/or selection of the one or more input elements comprising part of the user interactions with the mobile computing platform (element displayed in a control application on the control device 102, such as an icon, image, and/or interactive element, allows user selection or modification of a 2D representation of the virtual object; paragraph [0006], [0048]). 
META fails to teach establish a wireless connection between the device and a mobile computing platform; obtain relative position information, the relative position information conveying a position and/or heading of the mobile computing platform relative to a perceived position and/or heading of the virtual content; determine remote command information based on the relative position information and the user input information, the remote command information being configured to effectuate the user interactions with the virtual content in the interactive space based on the user interactions with the mobile computing platform; and control the one or more image-forming components based on the remote command information, such that the one or more image-forming components are controlled to cause the images of the virtual content to reflect the user interactions with the virtual content;
In a related invention, GOOGLE teaches establish a wireless connection between the device and a mobile computing platform (controllers A, B (mobile computing platform) may be paired with the HMD 100 (device) via a wireless connection; paragraph [0019]); obtain relative position information, the relative position information conveying a position and/or heading of the mobile computing platform relative to a perceived position and/or heading of the virtual content (tracking a 6DOF position and orientation of a first and second controller (mobile computing platform) in a physical environment; move the first controller A and the second controller B to cause rotation of a virtual object, clockwise or counterclockwise rotation of a virtual object such as a virtual steering wheel; Figure 3, paragraph [0004)]); determine remote command information based on the relative position information and the user input information, the remote command information being configured to effectuate the user interactions with the virtual content in the interactive space based on the user interactions with the mobile computing platform (user has chosen to interact with a virtual steering wheel by making virtual contact with the virtual steering wheel 420 using controllers A, B, directing a virtual beam from one or both of the controllers A, B at the virtual steering wheel 420; once virtual steering wheel 420 has been selected by the user, user may interact with the virtual steering wheel 420 using the first controller A and/or the second controller B; paragraph [0042]); and control the one or more image-forming components based on the remote command information, such that the one or more image-forming components are controlled to cause the images of the virtual content to reflect the user interactions with the virtual content (amount of rotation of the virtual steering wheel 420 may be determined based on the detected movement of the first controller A, the detected movement of the second controller B; rotation of the virtual steering wheel 420 may be displayed to the user on a display of the HMD 100 worn by the user; paragraph [0043)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method of Meta to include obtain relative position information, the relative position information conveying a position and/or heading of the mobile computing platform relative to a perceived position and/or heading of the virtual content; determine remote command information based on the relative position information and the user input information, the remote command information being configured to effectuate the user interactions with the virtual content in the interactive space based on the user interactions with the mobile computing platform; and control the one or more image-forming components based on the remote command information, such that the one or more image-forming components are controlled to cause the images of the virtual content to reflect the user interactions with the virtual content, as taught by GOOGLE for a  user using a controller with HMD for more effective interaction with virtual objects.
As to Claim 2, META in view of GOOGLE teaches the system of claim 1. META fails to teach wherein determining the remote command information based on the relative position information and the user input information comprises: determining, based on the relative position information, a perceived selection of a virtual object and determining, based on the user entry and/or selection of the one or more input elements of the mobile computing platform, an interaction with the selected virtual object in the interactive space. 
In a related invention, GOOGLE teaches wherein determining the remote command information based on the relative position information and the user input information comprises: determining, based on the relative position information, a perceived selection of a virtual object (directing a virtual beam from one or both of the controllers A, B at the virtual steering wheel 420; once virtual steering wheel 420 has been selected by the user, user may interact with the virtual steering wheel 420 using the first controller A and/or the second controller B; paragraph ([0042]); and determining, based on the user entry and/or selection of the one or more input elements of the mobile computing platform, an interaction with the selected virtual object in the interactive space (amount of rotation of the virtual steering wheel 420 may be determined based on the detected movement of the first controller A, the detected movement of the second controller B; rotation of the virtual steering wheel 420 may be displayed to the user on a display of the HMD 100 worn by the user; paragraph [0043]). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method of META to include wherein determining the remote command information based on the relative position information and the user input information comprises: determining, based on the relative position information, a perceived selection of a virtual object and determining, based on the user entry and/or selection of the one or more input elements of the mobile computing platform, an interaction with the selected virtual object in the interactive space, as taught by GOOGLE for controlling a virtual object with a mobile controller.
As to Claim 3, META in view of GOOGLE teaches the system of claim 1. META fails to teach wherein determining the relative position information comprises: determining a principle axis of the mobile computing platform; and determining a principle direction of the mobile computing platform with respect to the principle axis. GOOGLE teaches wherein determining the relative position information comprises: determining a principle axis of the mobile computing platform (first axis 1 may be defined by a vector extending between a pre-defined central portion A1 of the first controller A and a pre-defined central portion B1 of the second controller; paragraph [0027]); and determining a principle direction of the mobile computing platform with respect to the principle axis (select this direction dynamically, at sequential points in time, to be a direction of movement of the controllers A, B that is most orthogonal to the first axis 1; paragraph (0028}). 
It would have been obvious to one of ordinary skill in the art to modify the method of META to include wherein determining the relative position information comprises: determining a principle axis of the mobile computing platform; and determining a principle direction of the mobile computing platform with respect to the principle axis, as taught by GOOGLE for controlling a virtual object with a mobile controller using controller's axis.
As to Claim 7, META in view of GOOGLE teaches the system of claim 1. Modified META further teaches wherein the one or more input elements of the mobile computing platform include one or both of a physical element or a virtual element, the virtual element being presented on a display of the mobile computing platform (representation of a virtual object 2D representation 208 is represented on the graphical interface 112 of the control device 102; paragraph [0066)).
As to Claim 8, META in view of GOOGLE teaches the system of claim 7. Modified META further teaches wherein individual input elements correspond to individual interactions with the virtual content (control device 102 may comprise physical controls for placing architectural elements, selection of “brick” or “wood siding” on the control device 102, and then you can place those elements in the virtual space; paragraph [0072], [0073)).
As to Claim 9, META in view of GOOGLE teaches the system of claim 1. Modified META further teaches wherein the interactive space comprises an augmented reality space (use of multiple 6EDOF controllers in manipulation of a selected virtual object in an augmented reality environment: paragraph [0011)). 
As to Claim 10, META teaches a method to provide a mobile computing platform as a physical interface for an interactive space, the method comprising: establishing a connection between a device and a mobile computing platform that is separate and distinct from the device (control device 102 (mobile computing platform) and the display system 106 (device) may be coupled to one another through the computer-readable medium 108; device 102 is decoupled from display 106 in Figures 2, 3D; paragraph [0035)), the device being configured to be worn on a head of a user (display system 106 (head worn) in Figure 2; display system 106 may include Head Mounted Display “HMD" system 1700; paragraph [0035}, {0076]).
META teaches the device including one or more image-forming components configured to generate light rays to form images of virtual content, the one or more image-forming components being configured to present the images to the user (visor 1701 may reflect an image from an image source 1720 to the eyes of the user, create a synthetic image in the field of view of the user; paragraph [0170]) and superimpose the images over views of a real- world environment to create an interactive space such that the virtual content is perceived to be present in the real-world environment (coating is partially reflective allowing light to pass through the visor to the viewer and thus create a synthetic image (virtual content) in the field of view of the user overlaid on the user's environment; virtual environment may facilitate interactions with virtual objects; paragraph [0039], [0170}). 
META teaches wherein user interactions with the mobile computing platform facilitate user interactions with the virtual content in the interactive space (facilitate interactions between a user of the control device 102 and a three-dimensional virtual environment displayed by the display system 106; paragraph [0047)); obtaining user input information, the user input information conveying user entry and/or selection of one or more input elements of the mobile computing platform (graphical interface 112 may include hardware configured to display graphical information to a user and to receive input from the user; paragraph [0043]), the user entry and/or selection of the one or more input elements comprising part of the user interactions with the mobile computing platform (element displayed in a control application on the control device 102, such as an icon, image, and/or interactive element, allows user selection or modification of a 2D representation of the virtual object; paragraph [0006], [0048]).
META fails to teach establishing a wireless connection between a device and a mobile computing platform obtaining relative position information, the relative position information conveying a position and/or heading of the mobile computing platform relative to a perceived position and/or heading of the virtual content; obtaining user input information, the user input information conveying user entry and/or selection of one or more input elements of the mobile computing platform, the user entry and/or selection of the one or more input elements comprising part of the user interactions with the mobile computing platform; determining remote command information based on the relative position information and the user input information, the remote command information being configured to effectuate the user interactions with the virtual content in the interactive space based on the user interactions with the mobile computing platform; and controlling the one or more image-forming components based on the remote command information, such that the one or more image-forming components are controlled to cause the images of the virtual content to reflect the user interactions with the virtual content.
In a related invention, GOOGLE teaches establishing a wireless connection between a device and a mobile computing platform (controllers A, B (mobile computing platform) may be paired with the HMD 100 (device) via a wireless connection; paragraph [0019}); obtaining relative position information, the relative position information conveying a position and/or heading of the mobile computing platform relative to a perceived position and/or heading of the virtual content (tracking a 6DOF position and orientation of a first and second controller (mobile computing platform) in a physical environment; move the first controller A and the second controller B to cause rotation of a virtual object, clockwise or counterclockwise rotation of a virtual object such as a virtual steering wheel; Figure 3, paragraph [0004]); determining remote command information based on the relative position information and the user input information, the remote command information being configured to effectuate the user interactions with the virtual content in the interactive space based on the user interactions with the mobile computing platform (user has chosen to interact with a virtual steering wheel by making virtual contact with the virtual steering wheel 420 using controllers A, B, directing a virtual beam from one or both of the controllers A, B at the virtual steering wheel 420; once virtual steering wheel 420 has been selected by the user, user may interact with the virtual steering wheel 420 using the first controller A and/or the second controller B; paragraph [0042}); and controlling the one or more image-forming components based on the remote command information, such that the one or more image-forming components are controlled to cause the images of the virtual content to reflect the user interactions with the virtual content (amount of rotation of the virtual steering wheel 420 may be determined based on the detected movement of the first controller A, the detected movement of the second controller B; rotation of the virtual steering wheel 420 may be displayed to the user on a display of the HMD 100 worn by the user; paragraph [0043)). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method of META to include establishing a wireless connection between a device and a mobile computing platform obtaining relative position information, the relative position information conveying a position and/or heading of the mobile computing platform relative to a perceived position and/or heading of the virtual content; obtaining user input information, the user input information conveying user entry and/or selection of one or more input elements of the mobile computing platform, the user entry and/or selection of the one or more input elements comprising part of the user interactions with the mobile computing platform; determining remote command information based on the relative position information and the user input information, the remote command information being configured to effectuate the user interactions with the virtual content in the interactive space based on the user interactions with the mobile computing platform; and controlling the one or more image-forming components based on the remote command information, such that the one or more image-forming components are controlled to cause the images of the virtual content to reflect the user interactions with the virtual content, as taught by GOOGLE for user using a controller with HMD for interaction with virtual objects. 
As to Claim 11, META in view of GOOGLE teaches the method of claim 10. META fails to teach wherein determining the remote command information based on the relative position information and the user input information comprises: determining, based on the relative position information, a perceived selection of a virtual object; and determining, based on the user entry and/or selection of the one or more input elements of the mobile computing platform, an interaction with the selected virtual object in the interactive space. 
In a related invention, GOOGLE teaches wherein determining the remote command information based on the relative position information and the user input information comprises: determining, based on the relative position information, a perceived selection of a virtual object (directing a virtual beam from one or both of the controllers A, B at the virtual steering wheel 420; once virtual steering wheel 420 has been selected by the user, user may interact with the virtual steering wheel 420 using the first controller A and/or the second controller B; paragraph [0042]); and determining, based on the user entry and/or selection of the one or more input elements of the mobile computing platform, an interaction with the selected virtual object in the interactive space (amount of rotation of the virtual steering wheel 420 may be determined based on the detected movement of the first controller A, the detected movement of the second controller B; rotation of the virtual steering wheel 420 may be displayed to the user on a display of the HMD 100 worn by the user; paragraph [0043)). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method of META to include wherein determining the remote command information based on the relative position information and the user input information comprises: determining, based on the relative position information, a perceived selection of a virtual object; and determining, based on the user entry and/or selection of the one or more input elements of the mobile computing platform, an interaction with the selected virtual object in the interactive space, as taught by GOOGLE for controlling a virtual object with a mobile controller.
As to Claim 12, META in view of GOOGLE teaches the method of claim 10. META fails to teach wherein determining the relative position information comprises: determining a principle axis of the mobile computing platform; and determining a principle direction of the mobile computing platform with respect to the principle axis. 
In a related invention, GOOGLE teaches wherein determining the relative position information comprises: determining a principle axis of the mobile computing platform (first axis 1 may be defined by a vector extending between a pre-defined central portion A1 of the first controller A and a pre-defined central portion B1 of the second controller; paragraph [0027}); and determining a principle direction of the mobile computing platform with respect to the principle axis (select this direction dynamically, at sequential points in time, to be a direction of movement of the controllers A, B that is most orthogonal to the first axis 1; paragraph {0028]). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method of META to include wherein determining the relative position information comprises: determining a principle axis of the mobile computing platform; and determining a principle direction of the mobile computing platform with respect to the principle axis, as taught by GOOGLE for controlling a virtual object with a mobile controller using controller's axis.
As to Claim 16, META in view of GOOGLE teaches the method of claim 10. Modified META further teaches wherein the one or more input elements of the mobile computing platform include one or both of a physical element or a virtual element, the virtual element being presented on a display of the mobile computing platform (representation of a virtual object 2D representation 208 is represented on the graphical interface 112 of the control device 102; paragraph [0066)).
As to Claim 17, META teaches non-transitory electronic storage medium storing machine-readable instructions which, when executed by a mobile computing platform (processor 114 may be configured to execute the computer-readable instructions 118 by software; paragraph {0045]), cause the mobile computing platform to: establish a connection between the mobile computing platform (control device 102 (mobile computing platform) and the display system 106 (device) may be coupled to one another through the computer-readable medium 108; device 102 is decoupled from display 106 in Figures 2, 3D; paragraph (0035]) and device configured to be worn on a head of a user (display system 106 (head worn) in Figure 2; display system 106 may include Head Mounted Display “HMD” system 1700; paragraph [0035], (0076}), the device including one or more image-forming components configured to generate light rays to form images of virtual content, the one or more image-forming components being configured to present the images to the user (visor 1701 may reflect an image from an image source 1720 to the eyes of the user, create a synthetic image in the field of view of the user; paragraph [0170)) and superimpose the images over views of a real-world environment to create an interactive space such that the virtual content is perceived to be present in the real-world environment (coating is partially reflective allowing light to pass through the visor to the viewer and thus create a synthetic image (virtual content) in the field of view of the user overlaid on the user's environment; 
META teaches the virtual environment may facilitate interactions with virtual objects; paragraph [0039], [0170]), wherein user interactions with the mobile computing platform facilitate user interactions with the virtual content in the interactive space (facilitate interactions between a user of the control device 102 and a three-dimensional virtual environment displayed by the display system 106; paragraph [0047]); obtain user input information, the user input information conveying user entry and/or selection of one or more input elements of the mobile computing platform (graphical interface 112 may include hardware configured to display graphical information to a user and to receive input from the user, paragraph [0043]), the user entry and/or selection of the one or more input elements comprising part of the user interactions with the mobile computing platform (element displayed in a control application on the control device 102, such as an icon, image, and/or interactive element, allows user selection or modification of a 2D representation of the virtual object; paragraph [0006], [0048)).
META fails to teach establish a wireless connection between the mobile computing platform; obtain output signals conveying position information and/or heading information, the position information and/or heading information conveying a position and/or heading of the mobile computing platform; and effectuate communication of the output signals and the user input information to the device, wherein the device utilizes the output signals and the user input information to control the one or more image-forming components to cause the images of the virtual content to reflect the user interactions with the virtual content. 
In a related invention, GOOGLE teaches establish a wireless connection between the mobile computing platform and device configured to be worn on a head of a user (controllers A, B (mobile computing platform) may be paired with the HMD 100 (device) via a wireless connection; paragraph {0019]); obtain output signals conveying position information and/or heading information, the position information and/or heading information conveying a position and/or heading of the mobile computing platform (tracking a 6DOF position and orientation of a first and second controller (mobile computing platform) in a physical environment; move the first controller A and the second controller B to cause rotation of a virtual object, clockwise or counterclockwise rotation of a virtual object such as a virtual steering wheel; Figure 3, paragraph (0004)]); and effectuate communication of the output signals and the user input information to the device (user has chosen to interact with a virtual steering wheel by making virtual contact with the virtual steering wheel 420 using controllers A, B, directing a virtual beam from one or both of the controllers A, B at the virtual steering wheel 420; once virtual steering wheel 420 has been selected by the user, user may interact with the virtual steering wheel 420 using the first controller A and/or the second controller B; paragraph (0042]), wherein the device utilizes the output signals and the user input information to control the one or more image-forming components to cause the images of the virtual content to reflect the user interactions with the virtual content (amount of rotation of the virtual steering wheel 420 may be determined based on the detected movement of the first controller A, the detected movement of the second controller B; rotation of the virtual steering wheel 420 may be displayed to the user on a display of the HMD 100 worn by the user; paragraph [0043)). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method of META to include establish a wireless connection between the mobile computing platform; obtain output signals conveying position information and/or heading information, the position information and/or heading information conveying a position and/or heading of the mobile computing platform; and effectuate communication of the output signals and the user input information to the device, wherein the device utilizes the output signals and the user input information to control the one or more image-forming components to cause the images of the virtual content to reflect the user interactions with the virtual content, as taught by GOOGLE for user using a controller with HMD for interaction with virtual objects.
As to Claim 18, META in view of GOOGLE teaches the non-transitory electronic storage medium of claim 17. Modified META further teaches wherein the method further comprises: effectuating presentation of the one or more input elements on a display of the mobile computing platform (element displayed in a control application on the control device 102, such as an icon, image, and/or interactive element, allows user selection or modification of a 2D representation of the virtual object; paragraph (0006), [0048)).
As to Claim 19, META in view of GOOGLE teaches the non-transitory electronic storage medium of claim 17. META fails to teach wherein the output signals conveying the position information and/or heading information are generated by one or more sensors included with the mobile computing platform. In a related invention, GOOGLE teaches wherein the output signals conveying the position information and/or heading information are generated by one or more sensors included with the mobile computing platform (tracking a six-degree-of-freedom position and orientation of a first controller in a physical environment; paragraph [0004]). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method of META to include wherein the output signals conveying the position information and/or heading information are generated by one or more sensors included with the mobile computing platform, as taught by GOOGLE for determining a controller position for manipulating virtual reality.
As to Claim 20, META in view of GOOGLE teaches the non-transitory electronic storage medium of claim 17. Modified META further teaches wherein the mobile computing platform is a mobile phone or a tablet computing platform (control device 102 may comprise a mobile phone, a tablet; paragraph [0037)).
As to Claim 31, META in view of GOOGLE teaches the system of claim 3. META fails to teach wherein the mobile computing platform further comprises a haptic feedback actuator communicatively coupled to the one or more physical processors and wherein the one or more physical processors are configured to control the haptic feedback actuator to alert a user of the occurrence of an event in connection with at least one of remote command information, or the position and/or heading of mobile computing platform relative to the displayed virtual content.
 In a related invention, GOOGLE teaches wherein the mobile computing platform further comprises a haptic feedback actuator communicatively coupled to the one or more physical processors and wherein the one or more physical processors are configured to control the haptic feedback actuator to alert a user of the occurrence of an event in connection with at least one of remote command information, or the position and/or heading of mobile computing platform relative to the displayed virtual content (tracking a 6DOF position and orientation of a first and second controller (mobile computing platform) in a physical environment; move the first controller A and the second controller B to cause rotation of a virtual object, clockwise or counterclockwise rotation of a virtual object such as a virtual steering wheel; output and/or feedback can include vibrations; Figure 3, paragraph [0004], [0075}).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method of META to include wherein the mobile computing platform further comprises a haptic feedback actuator communicatively coupled to the one or more physical processors and wherein the one or more physical processors are configured to control the haptic feedback actuator to alert a user of the occurrence of an event in connection with at least one of remote command information, or the position and/or heading of mobile computing platform relative to the displayed virtual content, as taught by GOOGLE for giving the user a vibrating feedback.
As to Claim 33, META in view of GOOGLE teaches the method of claim 12. META fails to teach further comprising the step of generating haptic feedback to a user of the mobile computing platform to alert the user of the occurrence of an event in connection with at least one of remote command information, or the position and/or heading of mobile computing platform relative to the displayed virtual content.
In a related invention, GOOGLE teaches further comprising the step of generating haptic feedback to a user of the mobile computing platform to alert the user of the occurrence of an event in connection with at least one of remote command information, or the position and/or heading of mobile
computing platform relative to the displayed virtual content (tracking a 6DOF position and orientation of a first and second controller (mobile computing platform) in a physical environment; move the first controller A and the second controller B to cause rotation of a virtual object, clockwise or counterclockwise rotation of a virtual object such as a virtual steering wheel; output and/or feedback can include vibrations; Figure 3, paragraph [0004], [0075]). It would have been obvious to one of ordinary skill in the art to modify the method of META to include further comprising the step of generating haptic feedback to a user of the mobile computing platform to alert the user
of the occurrence of an event in connection with at least one of remote command information, or the position and/or heading of mobile computing platform relative to the displayed virtual content, as taught by GOOGLE for giving user a vibrating feedback.
Allowable Subject Matter
Claims 4-6, 13-15, 21-30, 32 & 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, META in view of GOOGLE fails to disclose the salient limitations recited in these dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715